190 P.3d 385 (2008)
221 Or. App. 206
In the Matter of M.S., Alleged to be a Mentally Retarded Person.
STATE of Oregon, Respondent,
v.
M.S., Appellant.
M0707; A135159.
Court of Appeals of Oregon.
Submitted June 6, 2008.
Decided July 16, 2008.
Thomas A. Coleman, Portland, submitted the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Justice J. Rillera, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this involuntary commitment case, the trial court found appellant to be mentally retarded and subject to involuntary commitment because his retardation caused him to be a danger to himself and others, as well as unable to provide for his basic personal needs. ORS 427.215; ORS 427.290. On appeal, appellant contends that the record contains insufficient evidence to support the order of involuntary commitment. The state *386 concedes that the record is legally insufficient to prove the grounds for commitment. On de novo review, ORS 19.415(3); State v. Neal, 150 Or.App. 432, 434, 946 P.2d 367 (1997) (citing State v. O'Neill, 274 Or. 59, 545 P.2d 97 (1976)), we agree that the record is insufficient and that the trial court erred.
Reversed.